Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 24, 2022 has been entered.  In addition, in response to the Amendment filed on May 24, 2022, claims 1-20 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 12-16 and 19- 20 are rejected under 35 USC 103(a) as being unpatentable over Dutta et al (US Pub. No. 2006/0026502 A1) in view of Zhakov et al (US Pub. NO. 2004/0199580 A1).


Regarding claim 1, Dutta discloses “One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor” (see Dutta figure 1, ¶ 0026); “perform a method of presenting a user interface for synchronous interactive multimedia collaboration in a group-based communication system” (see Dutta ¶ 0024, provides users the ability to co-view and co-markup multiple documents in a web based interface; ¶ 0026; establishing, and maintaining document collaboration sessions); the method comprising “causing display of, in a group-based communication system client user interface for the group- based communication system, asynchronous group-based communication system content in a channel-specific message pane associated with a group-based communication channel interface or a direct messaging channel interface of the group-based communication system” (See Dutta; ¶ 0042, online reviewers may be listed in each active applet sessions or collaboration display window; ¶0044; Each review session associated with a predefined agenda for all the reviewers to look at it while they are participating in the collaboration session; by selecting the agenda option, the collaboration session agenda is displayed anonymously for reference by all users; ¶ 0049; These questions and options may be displayed on the screens of all the session users or attendees)“ responsive to receiving an instruction to initiate a synchronous interactive multimedia collaboration session, from a user of the group-based communication system and via the user interface, initiating a synchronous audio interactive collaboration session between a plurality of session participants, wherein the session participants are members of the group-based communication system” (see Dutta ¶ 0026; establishing, and maintaining document collaboration sessions, Fig. 4 and ¶ 0033; a synchronous document review session is started 402, access control for users is established 404 and a list of online users is generated); “and causing display of a collaboration interface that is accessible to the session participants of the synchronous interactive collaboration session” (See Dutta Fig. 4 and ¶s 0033 - ¶ 0040; reviewers in a collaboration session are provided with features with different privileges including Invite external attendees, Change view operations on documents, View annotations on documents, Create or edit annotations on documents); “wherein the collaboration interface includes affordances to initiate an interactive collaboration application associated with the synchronous audio interactive collaboration session.” (See Dutta Fig. 4 and ¶s 0033 - ¶ 0040; reviewers in a collaboration session are provided with features with different privileges including Invite external attendees, Change view operations on documents, View annotations on documents, Create or edit annotations on documents, Participate in an audio conversation; ¶ 0054; the documents associated with a review session may be displayed using a web-based interface.  There is no need to install any separate viewing application to view and annotate these documents).
Dutta does not appear to explicitly disclose that initiating a synchronous audio interactive collaboration session is “responsive to receiving an instruction to initiate an ad hoc synchronous interactive multimedia collaboration session, from a user of the group-based communication system and via an affordance associated with the message pane”, “receiving a request to initiate the interactive collaboration application”; “in response to initiating the interactive collaboration application, receiving additional content via the interactive collaboration application from at least one session participant of the plurality of session participants”; “and causing display of the asynchronous group-based communication system content and the additional content in the message pane”. However, Zhakov discloses initiating a synchronous audio interactive collaboration session is “responsive to receiving an instruction to initiate an ad hoc synchronous interactive multimedia collaboration session, from a user of the group-based communication system and via an affordance associated with the message pane”; (See Zhakov fig. 8 and ¶ 0122; discloses that during an active conference, an authorized participant, initiates a request to add collaborative media capability to the active conference at step 801, ¶ 0129; discloses step 801 the initiated request can be for an ad-hoc telephony conference to be set up and launched for some or all of the chat participants); “receiving a request to initiate the interactive collaboration application” (See ¶ 0125; the conference manager configures a second bridge at another location for holding a parallel conference using the Groupware media type selected); “in response to initiating the interactive collaboration application, receiving additional content via the interactive collaboration application from at least one session participant of the plurality of session participants” (See ¶ 0126; sends notification and access instructions to the participants that are part of the new request and including the selected participants into the new interaction will depend partly on the media type. For example, if the participants are invited to a serve-hosted chat while the audio conference is in progress, then the conference manager may send a link to the chat location (bridge) and a password for entering the text chat); “and causing display of the asynchronous group-based communication system content and the additional content in the message pane” (See ¶ 0127; the selected or invited participants access the collaborative media type by using either a push scenario or a pull scenario; ¶ 0128; Web browsers running on the selected participant computers are automatically invoked, and navigate according to navigation actions performed on the computer of the conference host or leader. Collaborative White boarding and collaborative presentations can also be accomplished while all of the participants maintain audio capability in the conference). 
At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dutta and Zhakov before him or her, to modify the invention of Kim to enable a conference participant to initiate a ad-hoc collaboration session or conference.  The suggestion for doing so would have been to add more flexibility for conducting conferences wherein more than one synchronous media type is employed among users engaged in the conference (¶ 0008).
    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Dutta further discloses “wherein the synchronous interactive multimedia collaboration session comprises an interactive, shared virtual whiteboard that is engageable by each of the plurality of session participants”; (see Dutta ¶ 0029, ¶ 0049).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Dutta further discloses “wherein the synchronous interactive collaboration session comprises a shared file collaboration session”; (see Dutta ¶ 0066, users present in an online document collaboration session can view the documents simultaneously.  users do share the documents; users can also, alternatively, share their desktops and/or applications within the same environment.  Application sharing and Desktop sharing are two possible options available while using remote sharing tool in document collaboration session).

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, Dutta further discloses “wherein the collaboration interface further comprises a second synchronous interactive collaboration pane comprising an audio-only, synchronous interactive multimedia collaboration session that is engageable by the plurality of session participants for jointly viewing and collaboratively editing a shared file while sharing an unmuted audio channel”; (see Dutta ¶ 0078, invention permits participants to have audio-based communications while within the document sharing environment).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Dutta further discloses “displaying a second synchronous interactive collaboration pane in the user interface for the group-based communication system, the second synchronous interactive collaboration pane displaying a second shared interactive user interface component displaying a second synchronous interactive collaboration session of a different type of multimedia session than the synchronous multimedia collaboration session”; (see Dutta ¶ 0057, ¶ 0066).

Claims 8, 9, 12-14 are the method claims corresponding to the Non-transitory computer readable media claims 1, 2 and 5 - 7 that have been rejected above. Applicant attention is directed to the rejection of claims 1, 2 and 5 - 7. Claims 8, 9 and 12 - 14 are rejected under the same rational as claims 1, 2 and 5 - 7.

Claims 15, 16 and 19 - 20 are the system claims corresponding to the Non-transitory computer readable media claims 1, 2 and 5 - 7 that have been rejected above. Applicant attention is directed to the rejection of claims 1, 2 and 5 - 7.  Claims 15, 16 and 19 - 20 are rejected under the same rational as claims 1, 2 and 5 - 7.



Claims 3-4, 10-11 and 17-18 are rejected under 35 USC 103(a) as being unpatentable over Dutta et al (US Pub. No. 2006/0026502 A1) in view of Zhakov et al (US Pub. NO. 2004/0199580 A1) and further in view of Sylvain et al (US Pub. NO. 2017/0142170 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above. Although Dutta (¶ 0066) discloses that users present in an online document collaboration session can view the documents simultaneously and discloses that users do share the documents; users can also, alternatively, share their desktops and/or applications within the same environment. However, Dutta does not appear to explicitly disclose the synchronous interactive multimedia collaboration session comprises a screen sharing collaboration session. To make the record clear, Sylvain was introduced. Sylvain discloses wherein the synchronous interactive multimedia collaboration session comprises a screen sharing collaboration session; (See Sylvain ¶ 0007, ¶ 0018).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dutta and Sylvain before him or her, to modify the invention of Kim to provide more collaboration functionalities to users including screen sharing.  The suggestion for doing so would have been because desirable for a group of people to use both synchronous and asynchronous collaboration sessions to facilitate a project (¶ 0004).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, the combination of Kim and Sylvain further discloses “wherein the screen sharing collaboration session comprises an audio-only, synchronous interactive multimedia collaboration session that is engageable by the plurality of session participants on a screen of one of the participants in the plurality of session participants while sharing an unmuted audio channel”; (see Sylvain ¶ 0026, ¶ 0062).

Claims 10-11 are the method claims corresponding to the Non-transitory computer readable media claims 3-4 that have been rejected above. Applicant attention is directed to the rejection of claims 3-4. Claims 10-11 are rejected under the same rational as claims 3-4.

Claims 17 - 18 are the system claims corresponding to the Non-transitory computer readable media claims 3-4 that have been rejected above. Applicant attention is directed to the rejection of claims 3-4.  Claims 17-18 are rejected under the same rational as claims 3-4.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468